
	

113 S3017 IS: Sage-Grouse Habitat Conservation and Restoration Act of 2014
U.S. Senate
2014-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 3017
		IN THE SENATE OF THE UNITED STATES
		
			December 12, 2014
			Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To provide a categorical exclusion under the National Environmental Policy Act of 1969 to allow the
			 Director of the Bureau of Land Management and the Chief of the Forest
			 Service to remove Pinyon-Juniper trees to conserve and restore the habitat
			 of the greater sage-grouse.
	
	
		1.Short title
			This Act may be cited as the 
		  Sage-Grouse Habitat Conservation and Restoration Act of 2014.
		2.Categorical exclusion for Pinyon-Juniper tree removalNotwithstanding any other provision of law, a vegetation management project by the Director of the
			 Bureau of Land
			 Management or the Chief of the Forest Service involving removal or
			 treatment of
			 any Pinyon or Juniper tree for the purpose of conserving or restoring the
			 habitat of the greater sage-grouse shall be eligible to be  a categorical
			 exclusion (as defined in section 1508.4 of title 40, Code of Federal
			 Regulations (or a successor regulation)) for purposes	of the National
			 Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.).
		
